CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 Pagel 018

Fi|l in this information to identify your case

 

 

 

UN|TED STATES BANKRUPTCY COURT D|STR|CT OF COLORADO
Debtor 1: Kuol Deng Farag Case #;
First Name Middle Name Last Name
Debtor 2: n/a Chapter: 13
First Name Middle Name Last Name

 

 

Local Bankruptcv Form 3015-1.1
Chapter 13 Plan
lnc|uding Va|uation of Co|lateral and Classification of Claims

 

This chapter 13 plan dated January 15, 2019, supersedes all previously filed plans.

Notices

1.1. To Creditors: TH|S PLAN MAY MOD|FY YOUR R|GHTS. lf you oppose any provision of the plan you must file a
written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate
notice.) lf you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
applicable paymentsl

1.2. Nonstandard Provisions
1:| This plan contains nonstandard provisions set out in Part 12 of the plan

1.3. Motions for Va|uation of Co|lateral and Determination of Secured Status under 11 U.S.C. § 506
|J This plan contains a motion for valuation of personal property collateral and determination of secured status
under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
l:l The debtor is requesting a valuation of real property collateral and determination of secured status under 11
U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
Status of motion:

1.4. Motions for Lien Avoidance 11 U.S.C. § 522(f)
l:l The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security
interest under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this
plan. Status of motion:

Part 2 Background information

 

2.1 Prior bankruptcies pending within one year of the petition date for this case:

 

Case number and chapter Discharge or dismissal/conversion Date

 

 

 

 

None

 

 

2.2 Discharge: The debtor:
l:l is eligible for a discharge
OR
lZl is not eligible for a discharge and is not seeking a discharge

L.B.F. 3015-1.1 (12/18) Page1

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 PageZ Of8

2.3 Domici|e & Exemptions:
Prior states of domicile:

within 730 days: idaho

 

within 910 days: ldaho
The debtor is claiming exemptions available in the l:l state of nla or ig federal exemptionsl

 

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
§ 101(14A). Notice shall be provided to these parties in interest

Spouse/Parent: Da’ Vena M. Price- -Farag

Government: n/a

Assignee or other: nla

The debtor lIl has provided the trustee with the address and phone number of the Domestic Support Obligation

recipient or l:l cannot provide the address or phone number because it/they islare not available

.U,O.T'.>

2.5 Median lncome: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as
applicable is lZl below, El equal to, or El above the applicable median income

Plan Ana|ysis

3.1 Total Debt Provided for under the Plan and Administrative Expenses

A. Total Priority Claims (Class One)
1. Unpaid attorney’s fees $ 2,900.00

(Total attorney’s fees are estimated to be $4,100 of which $1,200 has been prepaid)
2. Unpaid attorney’s costs (estimated)
3. Total taxes

$
(Federal $3 213. OO; State $370.00; Other $0.0) $ 3,583.00
4. Other priority claims $ 0.00 _
B. Total payments to cure defaults (Class Two) $ 0.00
C. Total payments on secured claims (Class Three) $ 0.00
D. Total payments on unsecured claims (Class Four) $ 3,700.00
E. Sub-Total $10,183.00
F. Total trustee’s compensation (10%) of debtor’s payments) $ 1,019.00
G Total debt and administrative expenses $11,202.00

3.2 Reconciliation with Chapter 7

A. The net property values set forth below are liquidation values rather than replacement values.
The replacement values may appear in Class Three of the plan.
B. Assets available to Class Four unsecured creditors if Chapter 7 filed:

 

 

 

 

 

 

 

 

 

 

 

 

1. Value of debtor’s interest in non-exempt property $ 0.00_
Property Value Less Less X Debtor’s Less = Net value
costs of sale liens interest exemptions
None
2. Plus: value of property recoverable under avoiding powers $ 0.00
3. Less: estimated Chapter 7 administrative expenses $ 0.00_
4. Less: amounts payable to priority creditors $ 3,583. 00
5. Equals: estimated amount payable to Class Four creditors ifChapter 7 filed (if negative enter
zero) $ 0.00
C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any funds
recovered from “other property" described in Part 4.1.D below $ 3 700 00

L.B.F. 3015-1.1 (12/18) PageZ

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 PageS Of8

Properties and Future Earnings Subject to the Supervision and Contro| of the Trustee

 

4.1 Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the
debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
A. Future earnings which shall be paid to the trustee for a period of approximately 36 months, beginning
February 14, 2019, as follows:

 

 

 

 

 

B.
Number of payments Amount of payments Total
36 (February 2019 to January 2022) 312.00 11,232.00
Total of monthly payments 11,232.00

 

 

 

 

C. Amounts for the payment of Class Five post-petition claims included in above: $0.00
D. Other property: None.

4.2 Payments: The debtor agrees to make payments under the Plan as follows:
jj Voluntary wage assignment to employer; Paid in the following manner: $n/a to be deducted n/a.
Employer's name address, telephone number: n/a.
OR
® Direct payment from debtor to trustee

Part 5 Class One - Claims Entit|ed to Priority Under 11 U.S.C. § 507

 

Un|ess other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the trustee
shall be made by deduction from each payment made by the debtor to the trustee) as follows:

5.1 Al|owed administrative expenses:
A. Trustee's compensation (10% of amounts paid by debtor under this Plan) $1,019.00
B. Attorney's Fees (estimated and subject to allowance) $2,900.00
C. Attorney‘s Costs (estimated and subject to allowance) $ 0.00

5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507:
A. Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to distribute
amounts provided by the plan,

1. Priority support arrearage: The debtor owes past due support to Da’Vena l\ll. Price-Farag in the total
amount of $0.00 that will be paid as follows:
l:l Distributed by the trustee pursuant to the terms of the Plan; or
lZl The debtor is making monthly payments via a wage order Z or directly El (reflected on Schedule l
or J) in the amount of $622.44 to Da’Vena M. Price-Farag. Of that monthly amount, $622.44 is for
current support payments and $0.00 is to pay the arrearage

2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file
with the Court and submit to the trustee an update of the required information regarding Domestic
Support Obligations and the status of required payments

B. Taxes
1. Federal taxes $3,213.00
2. State taxes $ 370.00
3. Other taxes: None $ 0.00
C. Other Priority Claims: None $ 0.00

Part 6 Class Two - Defau|ts

 

6.1 Modification of Rights: lf debtor is proposing to modify the rights of creditors in Class Two, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

L.B.F. 3015-1,1 (12/18) Page 3

6.2

6.3

6.4

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 Page4 Of8

Class Two A: Claims set forth below are secured only by an interest in real property that is the debtor's principal
residence located at n/a. Defaults shall be cured and regular payments shall be made:
El None

 

OR
Creditor Total default lnterest Total No. of Regular monthly Date of first
amount to be rate amount to months payment to be payment
cured1 cure to cure made directly to
arrearage creditor

 

 

 

 

 

 

 

 

 

 

Class Two B: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an interest in real
property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
shall be made:

 

E None
OR
Creditor Description of Total default lnterest Total No. of Regular Date of first
collateral amount to be rate amount months monthly payment
Cured2 to cure to cure payment to
arrearage be made
directly to
creditor

 

 

 

 

 

 

 

 

 

 

 

Class Two C: Executory contracts and unexpired leases are rejected, except the following, which are assumed:
l:l None

 

 

OR
Other party to lease Property, if any, subject Total amount No. of Regular monthly Date of
or contract to the contractor lease to cure if any months to payment to be made first
cure directly to creditor payment
Vukota Summer Residentia| apartment 0.00 NlA $890.00 2-1-19
Grove OPCO, LLC

 

 

 

 

 

 

 

 

A. ln the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
plan, failing which the claim may be barred.

Class Three - A|| Other Al|owed Secured Claims

 

Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1

7.2

7.3

Modification of Rights: lt debtor is proposing to modify the rights of creditors in Class Three debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

Adequate Protection: lf adequate protection payments are indicated, such payments will be made by the trustee
to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
protection payments made will be subtracted from the total amount payable Un|ess otherwise provided, adequate
protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely proof
of claim.

Secured claims subject to 11 U.S.C. § 506 (Rea| Property): ln accordance with Fed. R. Bankr. P. 3012 and
7004 and l_,B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and
determination of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this
plan and below. The plan is subject to the court’s order on the debtor's motion. lf the court grants the debtor's
motion, the creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed

 

‘ The lesser of this amount or the amount specified in the Proof of Claim.
2The lesser of this amount or the amount specified in the Proof of Claim.
L.B.F. 3015-1.1 (12/18) Page 4

7.4

7.5

7.6

7.7

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 PageB Of8

proof of claim, including such claims filed within thirty days from entry of an order determining secured status under
Fed. R. Bankr. P. 3002(0)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge upon the debtor's
successful completion of all plan payments and the closing of the case

El None

OR

 

Name of creditor Description of collateral (pursuant to L.B.R. 3012-1) Proof of claim amount, if any

 

 

 

 

 

 

Secured claims subject to 11 U.S.C. § 506: The debtor moves the court, through this chapter 13 plan, for a

valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and

claims below. The creditors shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328 or

payment in full under nonbankruptcy /aw.

le None

OR

A. The following creditors shall be paid the value of their interest in collateral Any remaining portion of the
allowed claim shall be treated as a general unsecured claim.

 

Creditor Description of Confirmatlon Amount of debt as lnterest Adequate Total
collateral value of scheduled rate protection amount
collateral payment payable

 

 

 

 

 

 

 

 

 

 

B. The following creditors shall be paid the remaining balance payable on the debt over the period required to pay

 

the sum in ful|.
Creditor Description of Confirmation Amount of debt as lnterest Adequate Total
collateral value of scheduled rate protection amount
collateral payment payable

 

 

 

 

 

 

 

 

 

 

Secured claims to which 11 U.S.C. § 506 shall not apply (persona| property): The following creditors shall
retain the liens securing their claims, and they shall be paid the amount specified which represents the remaining
balance payable on the debt over the period required to pay the sum in full;

 

le None
OR
Creditor Description of Amount of debt as lnterest Adequate Total
collateral scheduled rate protection payment amount
payable

 

 

 

 

 

 

 

 

 

Property being surrendered: The debtor surrenders the following property securing an allowed secured claim to
the holder of such claim:

lZ None

OR

 

Creditor Property Anticipated fate of surrender

 

 

 

 

 

 

 

Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of the liens
encumbering surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan
pursuant to 11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property
surrendered, no distribution on the creditor’s claim shall be made unless that creditor files a proof of claim or an
amended proof of claim to take into account the surrender of the property.

L.B.F. 3015-1.1 (12/18) Page 5

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 Page€ Of8

Part 8 Class Four - Al|owed Unsecured Claims Not Otherwise Referred To in the Plan

 

8.1 Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greateron
A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth in
Part 3.2; or
B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2 Disposable lncome: The monthly disposable income of $0.00 has been calculated on Form 122C-1 or 122C-2, as
applicable Total disposable income is $0.00, which is the product of monthly disposable income of $0.00 times
the applicable commitment period of 36 months

8.3 Classification of Claims:
A. lZl Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
by the trustee of all prior classes;
OR

B. E Class Four claims are divided into more than one class as follows: N/A,
8.4 Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11

U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
stayed until the case is dismissed, converted to a Chapter 7 or discharge enters unless ordered otherwise

class Five - Post-Fetition claims Al|owed under 11 u.sc. § 1305 (if none indicate)

 

Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
OR
E None

Part 10 Other Provisions

10.1 Direct Payments: Payment will be made directly to the creditor by the debtor on the following claims:

 

Creditor Collateral, if any Monthly payment amount No. of months to payoff

 

 

 

 

 

Exeter Finance 2014 Kia Sou| 375.50 40 (approx.)

 

 

10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.

10.3 Order of Distribution:

A. le The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee’s
fee shall be paid up to, but not more than, the amount accrued on actual payments made to date After
payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three Four,
and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
Three creditors shall be paid in full before distributions to creditors in Classes Four and Five Distributions
under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One Two A, Two
B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

B. El Distributions to classes of creditors shall be in accordance with the order set forth above except:

10.4 Motions to Avoid Liens under 11 U.S.C. § 522(f): ln accordance with Fed. R. Bankr. P. 4003(d), the debtor
intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid
lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:

Creditor Description of collateral Date motion to Date of order granting
(pursuant to L.B.R 4003-2) avoid lien filed motion or pending

 

 

None

 

 

 

 

 

L.B.F. 3015-1.1 (12/18) Page 6

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 Page? Of8

10.5 Student Loans:
l:l No student loans
OR
El Student loans are to be treated as an unsecured Class Four claim or as follows: Debtor shall not pay student
loans for the duration of the plan. Student loans may share pro rata with Class Four claims

10.6 Restitution:
E No restitution
OR

l:l The debtor owes restitution in the total amount of $n/a, which is paid directly to n/a in the amount of $n/a per
month for a period of n/a months; or as follows: nla.

10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
of this Plan.

10.8 |nsurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will
ig will not l:l be obtained and kept in force through the period of the Plan.

 

 

Creditor to whom this Co|lateral covered Coverage insurance company, policy
Applies amount number, and agent name
address and telephone
number
Exeter Finance LLC 2014 Kia Soul Full Geico lns Co

 

 

 

 

 

 

 

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

Part 11 Presumptively Reasonable Fee

 

The following election is made:

® Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(3). Any objection to the allowance of
the Presumptively Reasonable Fee must be made by the objection deadline to confirmation.
OR

l:l Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

Part 12 Nonstandard Plan Provisions

 

Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.

lE None
OR

l:l The following plan provisions will be effective only if there is a check in the box “inc|uded” in Part 1.2.:

L.B.F. 3015-1.1 (12/18) Page 7

CaSe:lQ-lOZSS-TB|\/| DOC#ZG Filed:Ol/lB/J_Q Entered:Ol/15/1917221244 Page$ Of8

Part 13 Signature of Debtor’s Attorney

 

l certify that the wording and order of the provisions in this Chapter 13 Pl
Form 3015~1.1, and that the plan contains no nonstandard provisions '»

oated: //¢/4/? By;

John ghlln, Jr. l
Joh_n,.. . ughlin, Jr., P.C. »
sat Nu er: 11477

Mailing Address: 210 N. Corona Street
Colorado Springs CO 80903

Telephone number: (719) 633-1333

Facsimile number: (719)520-0852

E-mail address: ezlaw@earthlink.net

   
      

' ' . to tho econtained in the Official
rose etou` ' art12.

\

  

 

Part 14 Verification of Debtor

l declare under penalty of perjury that the foregoing is true and correct.

Dated: ‘ /(§j{€ By:

v Kuol D. Farag

Mailing Address: 3955 Harmony Dr, #420
Colorado Springs CO 80917

Telephone number: n/a

Facsimile number: n/a

E-mail address: n/a

  

 

L.B.F. 3015~1.1 (12/18) Page 8

